Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148627                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 148627
                                                                    COA: 309183
                                                                    Muskegon CC: 10-059331-FH
  JOSEPH FRANK HERSHEY,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 5, 2013
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  We further ORDER the Muskegon Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  counsel to represent the defendant in this Court. At oral argument, the parties shall
  address whether the defendant waived his challenges to the scoring of Offense Variable
  (OV) 16, MCL 777.46, and OV 19, MCL 777.49, when the defendant and his counsel
  informed the trial court they reviewed and discussed the Presentence Investigation Report
  and had no additions, deletions or corrections to offer. The parties shall file supplemental
  briefs within 42 days following the appointment of counsel, but they should not submit
  mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2014
           s0520
                                                                               Clerk